Citation Nr: 1733073	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for status post meniscectomy for derangement of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a May 2017 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to determine the severity of his service-connected left knee was in March 2011.  At the Veteran's May 2017 videoconference hearing, he testified that the symptoms associated with his left knee disability have worsened since that examination. 

In addition, the March 2011 VA examination is not compliant with the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

For these reasons, a new VA examination, compliant with Correia, is necessary in order to determine the current severity of the Veteran's service-connected left knee.

	
Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.

2. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected left knee disability. 

The claims folder and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's left knee disability.  The examiner should:

Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for the left knee. 

To ensure compliance with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), to the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left knee.  In addition, the examiner should address the impact of pain with notation at what degree motion becomes painful.  If the examiner is unable to so opine, he or she should clearly explain why that is so. 

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

3. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




